Citation Nr: 0836152	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected patellofemoral derangement of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that continued a 10 percent disability rating for 
patellofemoral derangement of the right knee.  The Board 
remanded the claim in May 2008 for additional development.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show the veteran's service-connected patellofemoral 
derangement of the right knee has moderate impairment due to 
recurrent subluxation or lateral instability.

2.  The competent and probative medical evidence of record 
shows x-ray evidence of degenerative change in the 
patellofemoral joint of the right knee with a noncompensable 
level of limitation of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent under Diagnostic Code (DC) 5257 for patellofemoral 
derangement of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, DC 5257 (2007).

2.  The schedular criteria for a separate disability rating 
of 10 percent under DC 5003 for arthritis of the right knee 
with a noncompensable level of flexion are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes (DCs) 5003, 
5260 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in December 2002 and June 
2008; a rating decision in July 2003; and a statement of the 
case in November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case in August 2008. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2007).  Arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (2007).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, DC 5257.  The words 
slight, moderate, and severe are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2007).  
Use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.

Normal knee joint motion is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2007).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Where a 
veteran has both compensable limitation of flexion and 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14 
(2007); Esteban v. Brown, 6 Vet. App. 259 (1995).

A claimant with service-connected arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257, 
so long as the impairment under both diagnostic codes 
warrants at least a compensable rating.  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

In exceptional cases where the schedular ratings are found to 
be inadequate, an extra-schedular rating commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran seeks a rating in excess of 10 percent for his 
right knee disability.  He contends that his service 
connected right knee condition has worsened and he 
experiences constant pain for which he uses prescription and 
non-prescription drugs.  He experiences right knee pain when 
applying the brakes in his car or in a forklift at work.  

Service connection was granted for patellofemoral derangement 
of the right knee in an April 1981 rating decision which 
assigned a 10 percent rating effective from November 1980 
under DC 5257.  That rating is preserved by law.  38 C.F.R. 
§ 3.951(b).

The veteran sought an increased evaluation in December 2002.  
He submitted private medical records which show that he 
sought treatment in December 2002 for complaints of right 
knee pain which had increased in the prior ten days.  An 
examination revealed crepitus and medication and a knee brace 
were prescribed.  

At a VA examination in July 2003, the veteran had 145 degrees 
of flexion and zero degrees of extension.  There was no 
instability and no fluid.  He had full squatting capability.  
There was tenderness in the proximal pole of the patella of 
the left knee with some spread of the pain into the articular 
surface.  X-rays revealed minimal degenerative change in the 
patellofemoral joint of the right knee.  The diagnosis was 
mild early chondromalacia patella of the proximal pole of the 
patella.  The examiner noted that that veteran did not use 
any aids, worked on a loading dock of the post office, and 
was able to do the activities of daily living.  The examiner 
noted that the provisions regarding additional loss of 
function due to pain on motion and other factors were not for 
application.  

At a VA examination in June 2008, the veteran related that in 
the prior one to two years his right knee condition had been 
intermittent with remissions.  He reported severe flare-ups 
of right knee condition occurring one to three times per week 
lasting hours caused by unknown triggers.  No new trauma to 
the knee was reported.  No other knee complaints were 
reported.  He treated his right knee condition with bracing 
and medication.  The joint symptoms were giving way, pain, 
and weakness.  There were no episodes of dislocation or 
subluxation.  He had severe flare-ups on a weekly basis that 
lasted hours.  The veteran related that he was able to go to 
work but was limping.  He had difficulty managing stairs due 
to knee pain.  There were no constitutional symptoms of 
arthritis or incapacitating episodes of arthritis.  He 
intermittently, but frequently, wore a brace.  

On examination, there was no crepitation or instability.  
There were clicks, snaps, and grinding.  Right knee flexion 
was from zero to 130 degrees.  Extension was normal, or zero 
degrees.  There was no objective evidence of pain with active 
motion on the right side.  There was no objective evidence of 
pain or additional limitations following repetitive motion.  

X-rays in June 2008 revealed mild osteoarthritic changes of 
the femoral patellar joint.  

The veteran has reported he was employed full time for more 
than 20 years with the same employer.  In the prior 12 month 
period, he had lost less than one week from work due to 
conditions unrelated to his right knee.  The diagnosis was 
right knee osteoarthritis.  The disability's impact on 
occupational activities was decreased mobility, problems with 
lifting and carrying and pain.

After review of the claims file, the Board finds that 
entitlement to a rating in excess of 10 percent for 
patellofemoral derangement of the right knee under DC 5257 is 
not shown.

The veteran has complaints of right knee pain, giving way, 
and weakness and tenderness of the patella was shown on 
examination in July 2003.  The veteran used medication for 
pain and intermittently used a brace on his right knee but 
did not use any aids for walking.  Although the veteran 
reported having severe flare-ups, he was able to go to work 
and had not missed work due to his right knee condition.  On 
examination in June 2008 there were clicks, snaps, and 
grinding.  However, testing for instability was negative on 
VA examinations in July 2003 and June 2008.  The veteran 
denied episodes of dislocation or subluxation in June 2008.  
Therefore, the veteran's right knee disability cannot be 
classified as moderate recurrent subluxation or lateral 
instability, as is required for a higher rating of 20 percent 
under DC 5257.  

The Board must consider any pain, swelling, excess motion, 
weakened motion, incoordination, and excess fatigability when 
determining the appropriate disability rating for a 
disability.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, the Board is not required to assign a separate 
rating merely for pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997),

The veteran has complained of right knee pain.  However, even 
considering any effects of pain on use and the other factors 
and during flare-ups, there is no objective evidence of more 
than characteristic pain on motion of the right knee and 
becoming painful on use.  38 C.F.R. §§ 4.40, 4.45 (2007).  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2007).  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 10 percent rating assigned under DC 5257.  There is no 
indication in the record that pain, due to disability of the 
right knee, causes functional loss greater than that 
contemplated by the 10 percent evaluation currently assigned.  
38 C.F.R. § 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The evidence does not show ankylosis, dislocation of the 
semilunar cartilage, genu recurvatum, or impairment of the 
fibia or tibula, that would warrant a higher rating.  38 
C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2007).

The medical evidence of record demonstrates separate 
symptomatology associated with the right knee disability.  X-
rays in July 2003 revealed minimal degenerative changes in 
the patellofemoral joint of the right knee.  At that 
examination no limitation of flexion or extension of the 
right leg was shown.  However, on VA examination in June 
2008, right knee flexion lacked ten degrees from normal and 
extension was normal.  That limitation of motion for flexion 
is noncompensable under DC 5260.  The June 2008 examiner 
diagnosed right knee osteoarthritis and noted that the 
disability's impact was decreased mobility and pain.  Thus, 
with X-ray evidence of arthritis, a noncompensable level of 
limitation of motion of flexion, and satisfactory evidence of 
painful motion, a separate 10 percent rating but not higher, 
can be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The ten percent rating assigned for arthritis of the right 
knee with limitation of flexion is the maximum available for 
a single joint with degenerative changes and with 
noncompensable limitation of motion under DCs 5010-5003.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept.  17, 2004), 69 Fed. Reg. 59990 (2005).  However, 
clinical findings at the July 2003 and June 2008 VA 
examinations show range of motion for extension of the right 
knee was normal.  Thus, as no limitation of extension is 
shown, a separate rating for limitation of extension of the 
right knee is not warranted.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  The veteran has not asserted, nor does 
the evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his right knee impairment.  It has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment beyond that 
contemplated in the assigned evaluation.  Accordingly, the 
Board finds that referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In sum, based upon a full review of the record, the Board 
finds that a separate 10 percent disability rating, but no 
higher, should be assigned for arthritis with noncompensable 
limitation of flexion of the right knee to adequately reflect 
the clinically established additional impairment experienced 
by the veteran.  However, the evidence preponderates against 
the claim for a rating greater than 10 percent for the 
patellofemoral derangement of the right knee under the 
criteria of DC 5257, and that claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral derangement of the right knee under Diagnostic 
Code 5257 is denied.

Entitlement to a separate 10 percent rating pursuant to 
Diagnostic Code 5003 for arthritis with noncompensable 
limitation of flexion of the right knee is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


